Title: From Thomas Jefferson to Mary Jefferson Eppes, 6 April 1800
From: Jefferson, Thomas
To: Eppes, Mary Jefferson



Philadelphia April 6. 1800.

I have at length, my ever dear Maria, recieved by mr Eppes’s letter of Mar. 24. the welcome news of your recovery. welcome indeed to me, who have past a long season of inexpressible anxiety for you: and the more so as written accounts can hardly give one an exact idea of the situation of a sick person. I wish I were able now to leave this place & join you. but we do not count on rising till the 1st. or 2d. week of May. I shall certainly see you as soon after that as possible at Mont Blanco or Eppington, at whichever you may be; and shall expect you to go up with me according to the promise in mr Eppes’s letter. I shall send orders for my horses to be with you, & wait for me if they arrive before me. I must ask mr Eppes to write me a line immediately by post to inform me at which place you will be during the 1st. & 2d. weeks of May, & what is the nearest point on the road from Richmond where I can quit the stage & borrow a horse to go on to you. if written immediately I may recieve it here before my departure. mr Eppes’s letter informs me your sister was with you at that date; but from mr Randolph I learn she was to go up this month. the uncertainty where she was has prevented my writing to her for a long time. if she is still with you, express to her all my love and tenderness for her.—your tables have been ready some time, & will go in a vessel which sails for Richmond this week. they are packed in a box, marked I.W.E. and will be delivered to mr Jefferson, probably about the latter part of this month. I write no news for mr Eppes, because my letters are so slow in getting to you that he will see every thing first in the newspapers. assure him of my sincere affections, and present the same to the family of Eppington if you are together. cherish your own health for the sake of so many to whom you are dear, and especially for one who loves you with unspeakable tenderness. Adieu my dearest Maria.
